Citation Nr: 1046632	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  00-19 271	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to asbestos exposure. 

2. Entitlement to service connection for a heart disorder, 
claimed as secondary to COPD. 

3. Entitlement to service connection for an aneurysm, claimed as 
secondary to a service-connected hydrocelectomy.  

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
disability of the fingers claimed as due to VA medical treatment. 

5. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
dysphagia claimed as due to VA medical treatment.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1945 to February 
1952. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Huntington, West Virginia, Regional Office (RO).  

The appeal was previously before the Board in August 2010, at 
which time the claims for entitlement to compensation under 
38 U.S.C.A. § 1151 for disability of the fingers claimed as due 
to VA medical treatment, and entitlement to compensation under 
38 U.S.C.A. § 1151 for dysphagia claimed as due to VA medical 
treatment, were denied.  The remaining issues on appeal, as 
identified on the cover page of this decision (issues numbered 1 
through 3), were remanded for further development.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
February 1945 to February 1952.  

2.	On November 22, 2010, the Board was notified that the 
Veteran died in August 2010; this is confirmed in the file by a 
Social Security Administration (SSA) printout in lieu of a death 
certificate.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


